ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION DE 1902
POUR REGLER LA TUTELLE DES MINEURS

(PAYS-BAS c. SUEDE)
ARRET DU 28 NOVEMBRE 1958

1958

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE APPLICATION
OF THE CONVENTION OF 1902
GOVERNING THE GUARDIANSHIP OF INFANT

(NETHERLANDS v. SWEDEN)
JUDGMENT OF NOVEMBER 28th, 1958
Le présent arrêt doit être cité comme suit:

« Affaire relative à l'application de la Convention de 1902 pour
régler la tutelle des mineurs (Pays-Bas c. Suéde),
Arrêt du 28 novembre 1958: C.I. J. Recueil 1958, p. 55.»

This Judgment should be cited as follows:

“Case concerning the Application of the Convention of 1902 governing
the Guardianship of Infants (Netherlands v. Sweden),
Judgment of November 28th, 1958: I.C.J. Reports 1958, p. 55.”

 

N° de vente: 200
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

1958

Le 28 novembre ANNÉE 1958

Rôle général
n° 33
28 novembre 1958

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION DE 1902
POUR REGLER LA TUTELLE DES MINEURS

(PAYS-BAS c. SUEDE)

Convention de La Haye de 1902 pour régler la tutelle des mineurs. —
Droit de garde du tuieur. — Loi suédoise du 6 juin 1924 sur la protec-
tion de l'enfance et de la jeunesse. — Mise et maintien sous le régime
de l'éducation protectrice d’une mineure néerlandaise résidant en
Suède. — Enirave apportée à l'exercice du droit de garde du tuteur. —
Éducation protectrice et tutelle. — Loi nationale du mineur. — Loi
locale. — Ordre public. — La Convention de 1902 et la loi sur la protec-
tion de l'enfance et de la jeunesse.

ARRET

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-Ucon, KoJEVNIKov, Sir Hersch
LAUTERPACHT, MM. MORENO QUINTANA, CORDOVA,
WELLINGTON Koo, SPIROPOULOS, Sir Percy SPENDER,
Juges; MM. STERZEL et OFFERHAUS, Juges ad hoc;
M. AQUARONE, Greffier en exercice.
56 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

En l'affaire relative à l'application de la Convention de 1902 pour
régler la tutelle des mineurs,

entre

le Royaume des Pays-Bas,
représenté par
_ M. W. Riphagen, conseiller juridique au ministère des Affaires
étrangères,
comme agent,
assisté de
M. I. Kisch, professeur à la Faculté de droit de l’Université
d’ Amsterdam,
comme conseil,
et de
M. J. G. Sauveplanne,
comme expert,

et

le Royaume de Suède,
représenté par
M. Sven Dahlman, ambassadeur de Suède à La Haye,
comme agent, —
assisté de
M. Sture Petrén, ambassadeur, directeur des affaires juridiques
au ministère royal des Affaires étrangères,
M. Henri Rolin, professeur de droit international à l’Université
libre de Bruxelles,

comme conseils,

La Cour,
ainsi composée,
vend L'arrêt suivant:

Par lettre du 9 juillet 1957, reçue au Greffe le 10 juillet 1957, le
ministre des Affaires étrangères des Pays-Bas a transmis une
requête introductive d'instance, datée du 9 juillet 1957, exposant
un différend avec le Gouvernement du Royaume de Suède au sujet
de l’application de la Convention de 1902 pour régler la tutelle des
mineurs. En même temps, le ministre des Affaires étrangères des
Pays-Bas notifiait au Greffe que M. W. Riphagen avait été désigné
comme agent du Gouvernement néerlandais dans cette affaire.

5
57 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

La requête ainsi déposée au Greffe le 10 juillet 1957 vise expressé-
ment l’article 36, paragraphe 2, du Statut de la Cour et l’acceptation
de la juridiction obligatoire de la Cour internationale de Justice par
le Royaume de Suéde le 6 avril 1957 et par le Royaume des Pays-
Bas le ret août 1956. Elle se réfère à une mesure prise et maintenue
par les autorités suédoises à l'égard de la mineure Marie Elisabeth
Boll, de nationalité néerlandaise, née à Norrkôping le 7 mai 1945,
du mariage de Johannes Boll, de nationalité néerlandaise, et de
Gerd Elisabeth Lindwall, décédée le 5 décembre 1953, qui possédait
la nationalité suédoise avant son mariage. La requête allègue que
les autorités suédoises n’ont pas agi conformément aux dispositions
de la Convention de 1902 pour régler la tutelle des mineurs, dont
les dispositions sont basées sur le principe que la loi nationale du
mineur est applicable et que les autorités nationales sont compé-
tentes.

Conformément à l’article 40, paragraphe 2, du Statut, la requête
a été communiquée au Gouvernement du Royaume de Suède.
Conformément au paragraphe 3 du même article, les autres Membres
des Nations Unies, ainsi que les Etats non membres admis à ester
en justice devant la Cour, en ont été informés.

La requête ayant fait état des dispositions de la Convention
signée à La Haye le 12 juin 1902 pour régler la tutelle des mineurs,
les Etats autres que les Parties en litige ayant participé a cette
Convention en ont été avertis, conformément à l’article 63, para-
graphe 1, du Statut.

Les délais pour le dépôt du mémoire et du contre-mémoire ont
été fixés par ordonnance du Président de la Cour internationale de
Justice du rg août 1957, et les délais pour le dépôt de la réplique
et de la duplique ont été fixés par ordonnance de la Cour du 17 avril
1958.

Les pièces de la procédure écrite ayant été déposées dans les
délais prévus par ces ordonnances, l'affaire s’est trouvée en état à
l'expiration du dernier de ces délais, le 28 août 1958.

En application de l’article 31, paragraphe 3, du Statut, ont été
désignés pour siéger comme juges ad hoc dans la présente affaire:
M. Fredrik Julius Christian Sterzel, ancien juge à la Cour suprême
de Suède, par le Gouvernement suédois et M. Johannes Offerhaus,
professeur de droit international privé à l'Université d'Amsterdam,
par le Gouvernement des Pays-Bas.

A l’ouverture de l’audience du 25 septembre 1958, la Cour a reçu
les déclarations solennelles faites par MM. Sterzel et Offerhaus,
juges ad hoc, conformément à l’article 20 du Statut et à l’article 5
du Règlement.

Lors des audiences qui ont été tenues les 25, 26, 29 et 30 sep-
tembre, ret, 3 et 4 octobre 1958, la Cour a entendu en leurs plai-
doiries et répliques M. Riphagen et M. le professeur Kisch, au nom
du Gouvernement des Pays-Bas, et M. Dahiman, M. le professeur

6
58 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

Rolin et M. Petrén, au nom du Gouvernement de la Suéde.

Au cours de la procédure écrite et orale, les conclusions ci-aprés
ont été prises par les Parties:

Au nom du Gouvernement des Pays-Bas, dans la requéte:

« Plaise à la Cour:

Donner acte à l’agent du Gouvernement du Royaume des Pays-
Bas que, pour toutes notifications et communications relatives à
la présente affaire, il élit domicile au ministére des Affaires étran-
géres a La Haye;

Notifier la présente requête, conformément à l’article 40, alinéa 2,
du Statut de la Cour, au Gouvernement du Royaume de Suède;

Dire et juger, tant en l’absence qu’en présence dudit Gouverne-
ment et après tel délai que, sous réserve des propositions faites par
accord entre les Parties, il appartiendra à la Cour de fixer:

Que la mesure prise et maintenue par les autorités suédoises à
l'égard de Marie Elisabeth Boll, à savoir le «skyddsuppfostran »
institué et maintenu par décrets du 5 mai 1954, du 22 juin 1954,
du 5 octobre 1954, du 3 juin 1955 et du 21 février 1956, n’est pas
conforme aux obligations qui incombent à la Suède vis-à-vis des
Pays-Bas, en vertu de la Convention de 1902 pour régler la tutelle
des mineurs;

Que la Suède est obligée de lever cette mesure. »

Au nom du Gouvernement des Pays-Bas, dans le mémoire:

« Plaise à la Cour dire et juger:

Que la mesure prise et maintenue par les autorités suédoises à
l'égard de Marie Elisabeth Boll, à savoir le « skyddsuppfostran »
institué et maintenu par décrets du 5 mai 1954, du 22 juin 1954,
du 5 octobre 1954, du 3 juin 1955 et du 21 février 1956, n’est pas
conforme aux obligations qui incombent à la Suède vis-à-vis des
Pays-Bas, en vertu de la Convention de 1902 pour régler la tutelle
des mineurs;

Que la Suède est obligée de lever cette mesure. »

Au nom du Gouvernement de la Suède, dans le contre-mémoire:

« Le Gouvernement suédois prie respectueusement la Cour de
déclarer la demande du Gouvernement néerlandais sans fonde-
ment. »

Au nom du Gouvernement des Pays-Bas, dans la réplique:

« L'éducation protectrice à l’égard de Marie Elisabeth Boll n’est
pas conforme aux obligations dont la Suède est tenue vis-à-vis des
Pays-Bas en application de la Convention de 1902 pour régler la
tutelle des mineurs, et ceci pour les motifs suivants:

I. l'éducation protectrice porte atteinte à la tutelle néerlandaise
à laquelle la Convention s'applique pleinement;
59

CONVENTION DE 1902 (ARRÊT DU 28 XI 58).

IT. l’ordre public ne peut pas écarter la Convention parce que

A.
B.

l’ordre public en général ne peut pas écarter les conventions, et

quand bien même l’ordre public pourrait écarter les conven-

tions, les conditions de son intervention ne sont pas réunies,

étant donné que, dans l’espèce présente,

x. il n’existe aucun lien de rattachement au fond entre la
situation ligitieuse et la Suède;

2. aucun fait n’a été invoqué qui justifie et permette une
dérogation à l’application normale des règles de conflit.

Par conséquent, la Suède est tenue de mettre fin à l'éducation
protectrice. »

Au nom du Gouvernement de la Suède, dans la duplique:

« Plaise à la Cour:

Dire
l'égard

pour droit que la mesure d’éducation protectrice prise à
de Marie Elisabeth Boll n’a en rien contrevenu aux obliga-

tions liant la Suède à l'égard des Pays-Bas en vertu de la Convention
de 1902 concernant la tutelle des mineurs

1°

b)

parce que les droits de garde dont l'exercice a été tempo-
rairement entravé par l’effet de ladite mesure sont étrangers
à la tutelle, telle qu’elle est comprise dans ladite Convention:

soit quant au droit de garde de M. Johannes Boll, parce
que ce droit de garde lui appartenait indépendamment de
ladite tutelle,

soit quant au droit de garde de Mme Postema, celui-ci lui
étant échu à la suite d’une décision judiciaire néerlandaise
qui visait le droit de garde de M. Johannes Boll et n’était
dès lors pas couverte par la Convention;

parce que la mesure protectrice prise à l'égard d’un enfant
étranger se trouvant en territoire suédois l’a été en vertu
d’une loi suédoise de droit public dont l’application échappe
aux règles de conflit de lois contenues dans la Convention
de 1902.

En conséquence, dire les conclusions prises par M. l'agent du
Gouvernement néerlandais le 18 juin 1958 non recevables et non
fondées.

Déclarer non recevable la conclusion du Gouvernement néerlan-
dais tendant à faire déclarer que le Gouvernement suédois n’établit

pas de

circonstances pouvant justifier la mesure incriminée.

Subsidiairement sur ce dernier point:

Si la

Cour jugeait devoir connaître des motifs des décisions admi-

nistratives suédoises relatives à la mesure litigieuse, donner acte à
M. l'agent du Gouvernement suédois qu’il soit prêt à produire le

dossier

administratif de cette affaire, suivant les modalités que la
60 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

Cour prescrirait. »

Au nom du Gouvernement de la Suède, à l’audience du 1 octobre
1958:
« Plaise à la Cour,

Quant à la recevabilité :

dire pour droit

1) que les droits de garde, d'éducation et autre exercés par
Johannes Boll sur la personne de sa fille jusqu’au 5 août 1954 rele-
vaient de sa puissance paternelle et non de la tutelle au sens de la
Convention de 1902; qu'il en était d'autant plus sûrement ainsi en
l'espèce qu’à son initiative sa tutelle avait été initialement organisée
suivant la loi suédoise qui ne comprend pas dans cette institution
les droits relatifs à la personne de l'enfant; que la décision du
5 mai 1954 n’a pu dès lors léser des droits protégés par la Conven-
tion;

2) que lorsqu’ultérieurement les autorités néerlandaises eurent
successivement organisé la tutelle de Johannes Boll suivant la loi
néerlandaise, puis déchargé Johannes Boll de ses fonctions pour lui
substituer Catherine Postema, les tribunaux suédois mirent fin à
la tutelle organisée par eux;

3) que néanmoins, la Suède n'étant pas tenue par la Convention
de 1902 de reconnaître la validité de la décision néerlandaise mettant
fin à la puissance paternelle de Johannes Boll, ni par suite, du
transfert de ces droits à Catherine Postema, la lésion éventuelle de
ceux-ci ne constituerait pas non plus une violation de la Convention;

Quant au fond
dire pour droit

que les règles de conflits de loi qui font l’objet de ia Convention
de 1902 sur la tutelle des enfants mineurs n’affectent pas le droit
des Hautes Parties contractantes d'imposer aux pouvoirs des
tuteurs étrangers, comme du reste des parents étrangers, les limi-
tations réclamées par leur ordre public;

que ces règles laissent notamment intactes les compétences des
autorités administratives assurant le service public de la protection
de l’enfance;

que la mesure d'éducation protectrice prise à l’égard d’Elisabeth
Boll n’a pu dès lors violer en rien la Convention de 1902 dont les
Pays-Bas se réclament;

que d’autre part il n'appartient pas à la Cour en l'absence de
toute imputation de déni de justice d’apprécier les motifs qui ont
amené les autorités suédoises compétentes à décréter ou maintenir
ladite mesure;
61

CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

En conséquence,
Plaise à la Cour
déclarer la demande ni recevable ni fondée,
subsidiairement,

avant faire droit, inviter la Partie défenderesse à produire le
dossier des enquêtes administratives qui ont conduit aux décisions
contestées. »

Au nom du Gouvernement des Pays-Bas, à l'audience du 3 octobre

1958:
« Plaise à la Cour
déclarer:

I. que le « skyddsuppfostran » (éducation protectrice) limite la
tutelle néerlandaise telle qu’elle est protégée par la Conven-
tion de 1902 pour régler la tutelle des mineurs;

II. que l’ordre public ne saurait prévaloir contre la Convention
parce que l’ordre public, d’une manière générale, ne peut
être invoqué à l'encontre des conventions;

III. que même si l’ordre public pouvait être invoqué contre la
Convention:

A. la Cour, en vertu des pouvoirs qui lui sont conférés par
le Statut, est pleinement compétente pour apprécier à
la lumière de tous les faits pertinents et des circonstances
et de la nature des dispositions législatives internes qui
leur ont été appliquées si les conditions de l’ordre public
ont été respectées ou non;

B. dans le présent litige, l’ordre public ne se justifie pas,
i) ni par le caractère de l'affaire,
ii) ni par le caractère de la disposition de la loi suédoise
telle qu’elle a été appliquée à l'affaire.

En conséquence,

Plaise à la Cour

dire et juger:

que la mesure prise et maintenue par les autorités suédoises à
l'égard de Marie Elisabeth Boll, à savoir le « skyddsuppfostran »
institué et maintenu par décrets du 5 mai 1954, du 22 juin 1954,
du 5 octobre 1954, du 3 juin 1955 et du 21 février 1956, n’est
pas conforme aux obligations qui incombent à la Suède vis-à-vis

des Pays-Bas, en vertu de la Convention de 1902 pour régler la
tutelle des mineurs;

Que la Suède est obligée de lever cette mesure. »

Les conclusions des Parties, en la forme à elles donnée les rer et

3 octobre 1958, respectivement, constituent leurs conclusions
finales.

‘10
62 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

*
* *

Le différend sur lequel la Cour se trouve appelée à statuer a été
nettement précisé par les Parties dans leurs écritures et plaidoiries.
La Cour est saisie d’un cas concret: les autorités suédoises en appli-
quant la mesure d’éducation protectrice (skyddsuppfostran) a la
mineure néerlandaise Marie Elisabeth Boll ont-elles manqué a des
obligations découlant de la Convention de 1902 sur la tutelle des
mineurs? La tâche de la Cour reste ainsi limitée. Elle n’a pas à se
préoccuper du bien-fondé de l'application de la loi suédoise sur la
protection de l’enfance et de la jeunesse du 6 juin 1924, ni à se pro-
noncer sur la juste appréciation des motifs sur lesquels les décisions
contestées se fondent, ni sur les circonstances auxquelles se rat-

‘ tachent ces motifs. Ces questions sortiraient des termes du présent
différend et feraient surgir des points qui sont hors du litige.

*
* *

Les conclusions finales du Gouvernement des Pays-Bas, avant de
prier la Cour de dire et juger que la Suéde, en prenant et maintenant
la mesure incriminée, a manqué à ses obligations en vertu de la
Convention de 1902, lui demandent de « déclarer » certaines propo-
sitions relatives à l'effet de l'éducation protectrice et à l’ordre
public. Ces propositions sont, en réalité, les considérations essen-
‘ tielles qui, selon le Gouvernement des Pays-Bas, doivent conduire
la Cour à dire et juger que la Suède a manqué à ses obligations. Dans
une forme moins catégorique, les conclusions du Gouvernement de
la Suède procèdent d’une façon analogue. La Cour doit statuer sur
Fobjet du litige; elle n’a pas, ainsi qu'elle l’a observé dans l'affaire
des Pécheries, à se prononcer sur un énoncé de cette sorte (C. I. J.
Recueil 1951, p. 126). Elle reste libre dans le choix des motifs sur
lesquels elle fondera son arrêt et n’est pas tenue d'examiner toutes
les considérations présentées par les Parties, si d’autres lui parais-
sent suffisantes à cette fin.

ae
* *

Les faits essentiels non contestés qui se trouvent à la base de la
présente affaire sont les suivants: Gerd Elisabeth Lindwall, épouse
de Johannes Boll et mère de Marie Elisabeth Boll, étant décédée le
5 décembre 1953, Johannes Boll, père de celle-ci, est devenu de ce
fait son tuteur par l’effet de l’article 378 du Code civil néerlandais.
Le 18 mars 1954, à la demande du père et sans qu’ait été mentionnée
alors la nationalité néerlandaise de la mineure, la seconde chambre
du Tribunal de première instance de Norrkôping en Suède a enregis-

II
63 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

tré la tutelle du père et nommé Emil Lindwall curateur (god man}
de Marie Elisabeth, conformément au droit suédois sur la tutelle.

Le 5 mai 1954, l'office des mineurs de Norrkôping, confirmant
la décision prise le 26 avril 1954 par le président de cet office, a
décidé de placer la mineure sous le régime de l'éducation protectrice,
en application de l’article 22 a) de la loi suédoise du 6 juin 1924.

Le juge cantonal d'Amsterdam, le 2 juin 1954, a nommé Jan
Albertus Idema, de nationalité néerlandaise, domicilié 4 Dordrecht,
subrogé-tuteur de la mineure Marie Elisabeth Boll, son père étant
de plein droit son tuteur.

Celui-ci a, avec le subrogé-tuteur, interjeté appel contre l’institu-
tion de l'éducation protectrice, auprès du Gouvernement de la
province d’Ostergôtland, lequel a, par décision du 22 juin 1954,
confirmé la décision de l'office des mineurs.

Le 5 août 1954, le Tribunal de première instance de Dordrecht,
à la demande formulée par le conseil de tutelle de la même ville et
du consentement de Johannes Boll, a relevé celui-ci de ses fonctions
de tuteur de Marie Elisabeth Boll et nommé aux fonctions de
tuteur Catharina Postema. Ce même jugement ordonne que ladite
enfant soit remise à la tutrice.

La seconde chambre du Tribunal de première instance de Norr-
kôping, le 16 septembre 1954, a annulé l'enregistrement antérieure-
ment effectué de la tutelle de Johannes Boll et ordonné que la
tutelle ne soit plus réglée conformément à la loi suédoise. Dans la
même décision le tribunal rejette la requête visant à relever Emil
Lindwall de ses fonctions de curateur de la mineure Marie Elisabeth.
La Cour d’appel de Gôta, par décision du 21 janvier 1955, a main-
tenu ce curateur mais un arrêt de la Cour suprême du 2 juillet 1955
a annulé cette décision et déchargé de ses fonctions le curateur.

Sur le recours de Johannes Boll, Jan Albertus Idema et Catharina
Postema, contre la décision du Gouvernement de la province
d’Ostergétland, en date du 22 juin 1954, la Cour suprême adminis-
trative de Suède a, par arrêt du 5 octobre 1954, maintenu la mesure
d'éducation protectrice.

L'office des mineurs de Norrkôping, le 3 juin 1955, sur une lettre
du père de la mineure Marie Elisabeth Boll et à la demande de
Jan Albertus Idema, a décidé d’obtenir un nouveau rapport
médical avant de revoir la mesure d’éducation protectrice. Le
Gouvernement de la province d’'Ostergôtland, sur appel contre
cette décision interjeté par Catharina Postema et Jan Albertus
Idema, a, le 28 octobre 1955, ordonné la levée de la mesure d’édu-
cation protectrice. Sur appel de l'office des mineurs contre cette
décision, la Cour suprême administrative, par arrêt du 21 février
1956, a maintenu la mesure adoptée le 3 juin 1955 par cet office.

12
64 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

Ces décisions intervenues, soit en Suéde, soit aux Pays-Bas se
réfèrent à l’organisation de la tutelle et à l’application de la loi
suédoise sur la protection de l'enfance. Les décisions relatives
à l’organisation de la tutelle sont hors de cause. Le différend se
rapporte aux décisions suédoises qui ont institué et maintenu
l'éducation protectrice. C’est de ces décisions que le Gouvernement
des Pays-Bas se plaint et c’est sur elles uniquement que la Cour doit
statuer.

Le Gouvernement des Pays-Bas soutient que ces décisions ne
sont pas conformes aux dispositions de la Convention de 1902.
L'institution de l’éducation protectrice à l'égard de Marie Elisabeth
Boll met obstacle à ce que la mineure soit remise à la tutrice pour
l'exercice de ses fonctions. La Convention de 1902 établit que la
tutelle d’un mineur est régie par sa loi nationale et le Gouvernement
des Pays-Bas en déduit que les autorités suédoises ne pouvaient
prendre aucune mesure dès que les autorités nationales avaient
pris des décisions organisant la tutelle de la mineure. La restriction
apportée au principe de la loi nationale par l’article 7 de la Conven-
tion, selon le Gouvernement des Pays-Bas, ne s'applique pas au
cas actuel parce que l’éducation protectrice suédoise n’est pas une
mesure permise par cet article et parce que la condition d'urgence
exigée par cette disposition n’a pas été remplie.

Le Gouvernement de la Suède ne conteste pas que l'éducation
protectrice entrave temporairement la garde que détient la tutrice
en vertu de la tutelle conformément au droit néerlandais; ce fait
cependant ne constitue pas une violation de la Convention de 1902
ni un manquement aux obligations qui en résultent pour la Suède.
Il fait valoir, pour soutenir sa thèse, les motifs suivants:

1° Le droit de garde, au moment où la mineure a été placée sous
le régime de l'éducation protectrice, appartenait à son père et était
chez celui-ci un attribut de la puissance paternelle, laquelle n’est
pas régie par la Convention de 1902 sur la tutelle. Dans les circons-
tances où Mme Postema a été investie de la tutelle et du droit de
garde, la Convention de 1902 n’est pas davantage applicable a
celui-ci, qui n’était que la continuation du droit de garde du père.

2° La loi suédoise sur la protection de l'enfance du 6 juin 1924
est applicable à tout mineur domicilié en Suède et la compétence
que cette loi attribué aux autorités suédoises reste en dehors de la
Convention, laquelle règle exclusivement les conflits de lois et de
juridiction relatifs à la tutelle des mineurs, sans s'étendre au
règlement d’autres conflits de lois. La loi sur la protection de
l'enfance étant une loi d’ordre public, l'éducation protectrice insti-
tuée par les autorités suédoises ne constitue pas une violation de la
Convention de 1902, laquelle ne peut affecter le droit des États

13
65 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

contractants d'imposer aux pouvoirs du tuteur étranger, comme du
reste aux parents étrangers, des limitations réclamées par l’ordre
public.

Se référant au premier moyen de défense présenté par le Gouver-
nement suédois, la Cour constate que dans la procédure écrite et
au cours des débats une distinction à paru être faite entre la période
où Johannes Boll était investi de la tutelle de sa fille en vertu de la
loi néerlandaise, loi applicable d’après l’article premier de la
Convention de 1902, et la période où le père, ayant été déchargé de
la tutelle, celle-ci avait été confiée à Mme Postema. Cela peut
conduire à distinguer entre l’établissement initial du régime de
‘éducation protectrice à l’égard de la mineure et son maintien sous
ce régime en face de la tutelle conférée à Mme Postema. La Cour
estime n'avoir pas à s'attacher à cette distinction. Les motifs de
décision qu’elle retiendra s'appliquent à l’ensemble du différend.

La Cour se trouve en présence d’une mesure prise en application
de la loi suédoise du 6 juin 1924 sur la protection de l’enfance et de
la jeunesse. Il lui faut considérer cette mesure selon ce que la loi
suédoise a entendu instituer, la comparer à la tutelle que la Conven-
tion de 1902 a réglée et déterminer si l'application et le maintien de
ladite mesure à une mineure dont la tutelle relève de cette conven-
tion comportent un manquement à celle-ci.

Il a été allégué que ladite mesure « équivaut virtuellement à une
tutelle », qu’elle constitue une «tutelle rivale » de la tutelle néer-
landaise de sorte que celle-ci, par l'effet de cette mesure, serait
«complètement absorbée, dissoute, contrecarrée et mise en échec ».

Pour apprécier la valeur de cette thèse, il convient de considérer
l'attitude adoptée à l'égard de la tutelle néerlandaise par les juge-
ments rendus en Suède.

En ce qui concerne l’administration des biens, le jugement du
Tribunal de Norrkôping du 16 septembre 1954 et l'arrêt de la Cour
suprême du 2 juillet 1955 procèdent l’un et l’autre de la reconnais-
sance de la tutelle néerlandaise. Quant à la qualité de la tutrice
pour s’occuper de la personne de la mineure, cette qualité lui a été
reconnue dans la décision de la Cour suprême administrative du
5 octobre 1954 rendue sur recours formé par la tutrice; mention y
était faite de la circonstance que la décision du Tribunal de Dor-
drecht nommant tutrice Mme Postema s’appliquait également à la
garde de l’enfant, et de la demande de la tutrice de voir mettre
fin au régime de l'éducation protectrice; cette demande était
rejetée non pas en la déclarant irrecevable mais après examen au
fond et parce qu'il apparaissait à la Cour que l’admettre aurait alors
constitué un danger sérieux pour la santé mentale de la pupille.

14
66 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

L'arrêt de la Cour suprême administrative du 21 février 1956
mérite une attention particulière. Cet arrêt a été rendu sur recours
contre la décision du Gouvernement de la province d’Ostergétland
qui s'était prononcé en faveur de la levée de la mesure d'éducation
protectrice: à s’en tenir là, le différend disparaissait faute d’objet.
Il n’a d'objet réel qu’à la suite de l’arrêt du 2x février 1956 qui
décide le maintien de ladite mesure. Or cet arrêt, ainsi que la
décision qu'il réforme, a été rendu en présence et compte tenu du
désir exprimé par la tutrice, Mme Postema, de confier la mineure
à M. et Mme Térnquist, à Norrkôping. La Cour suprême administra-
tive n’a pas contesté la qualité de Mme Postema pour agir devant
elle; elle a par là reconnu sa qualité de tutrice et son titre à s'occuper
de la personne de la mineure; elle n’a pas élevé l'éducation protec-
trice en institution dont l'effet serait d’absorber complètement la
tutelle néerlandaise ; elle s’est bornée, pour des motifs qui ne relèvent
pas de l'examen de la Cour, à ne pas trouver dans le désir de la
tutrice et les bons renseignements qu’elle donnait sur le ménage
ayant sa confiance, des motifs suffisants pour mettre fin, à l’égard
de la mineure, au régime de l’éducation protectrice. Enfin, sous le
régime ainsi maintenu, celui à qui l'office des mineurs a confié la
mineure n’a pas la qualité et les droits d’un tuteur. Il la reçoit,
veille sur elle, pourvoit aux soins de sa santé: la mineure est confiée
à ses soins comme elle aurait été confiée aux soins du ménage
Tôrnquist si le désir de la tutrice avait prévalu.

L'éducation protectrice appliquée à la mineure, telle qu’elle ap-
paraît dans ces décisions, c’est-à-dire dans les données de fait du
présent litige, ne saurait être considérée comme une tutelle rivale
de la tutelle constituée aux Pays-Bas conformément à la Conven-
tion de 1902. .

La mesure suédoise d'éducation protectrice telle qu’elle a été
établie et maintenue à l'égard de Marie Elisabeth Boll a apporté
des obstacles au plein exercice par la tutrice de son droit de garde.
Celle-ci, comme il vient d’être rappelé, a invoqué devant la Cour
suprême administrative son intention de confier la mineure à
un ménage de son choix: cette intention correspondait assurément
à l'exercice par la tutrice de son droit de garde. La tutrice ne deman-
dait cependant pas qu'il fit donné suite purement et simplement
à cette intention; elle invoquait celle-ci pour qu'il fût mis fin au
régime de l'éducation protectrice. La Cour suprême administrative,
par son arrêt du 21 février 1956, a rejeté cette demande. Ce faisant,
cette Cour s’est sans doute bornée à statuer sur le maintien de
l'éducation protectrice, mais en même temps elle a apporté un

15
67 . CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

obstacle au plein exercice du droit de garde appartenent à la
tutrice. Est-ce là un manquement à l’article 6 de la Convention de
1902 aux termes duquel «l'administration tutélaire s’étend à la
personne ... du mineur »?

Pour répondre à cette question, la Cour, ainsi qu’il a été dit
précédemment, n’a pas à rechercher les motifs réels ou allégués
qui ont déterminé ou influencé les décisions critiquées. Elle n’est
appelée à prononcer que sur la compatibilité de la mesure prise
avec les obligations résultant pour la Suède de la Convention de
1902. Elle se trouve en présence d’une mesure établie en application
d’une loi suédoise et qui apporte une entrave à l'exercice par la
tutrice du droit de garde que lui reconnaît la loi néerlandaise con-
formément à la Convention de 1902. L'établissement et le maintien
d’une telle mesure sont-ils incompatibles avec la Convention de 1902 ?

La Cour n’est pas en présence d’une situation dans laquelle il
lui suffirait de dire qu’une loi nationale ne peut prévaloir sur les
obligations assumées par traité. Il lui est demandé de dire si la
mesure prise et contestée est ou non compatible avec les obligations
incombant à la Suède en vertu de la Convention de 1902. Elle doit
pour cela déterminer quelles sont les obligations imposées par cette
convention, jusqu'où elles s'étendent et, spécialement, déterminer
si, en disposant que la tutelle d’un mineur est régie par la loi natio-
nale de celui-ci, la Convention de 1902 a entendu interdire l’appli-
cation à un mineur étranger d’une loi telle que la loi suédoise sur
la protection de l'enfance.

La Convention de 1902 répond, comme l’indique son préambule,
à l'intention d’«établir des dispositions communes pour régler la
tutelle des mineurs ». Elle prescrit l'application de la loi nationale
du mineur pour l'établissement et le fonctionnement de la tutelle
en étendant expressément, par son article 6, l'administration tuté-
laire à la personne et à l’ensemble des biens du mineur. Elle ne
va pas au-delà et même il a pu être relevé qu’elle ne règle pas
complètement cette matière, ce qui doit mettre en garde contre une
interprétation qui la ferait sortir de son cadre propre. En disposant
que la tutelle et, en particulier, que le droit de garde du tuteur
sont régis par la loi nationale du mineur, la Convention a entendu
déterminer quelle est la loi compétente pour régler ces points.
Elle a voulu, conformément à l’objet général des conférences de
droit international privé, mettre fin aux oppositions de vues tou-
chant la préférence à donner ici à la loi nationale du mineur, à la
loi de son domicile, etc., mais elle n’a pas entendu établir, dans le
domaine de la tutelle et spécialement du droit de garde, une immu-
nité du mineur et du tuteur au regard de l’ensemble de la législation
locale. La législation locale en matière de tutelle est en principe
exclue, mais non toutes les autres dispositions de ja législation
locale.

16
68 CONVENTION DE 1902 (ARRÊT DU 28 xi 58)

Des points de contact se rencontrent parfois entre ce que régit
la loi nationale du mineur applicable à la tutelle et les matières re-
levant de la loi locale. Il n’en résulte pas que la loi nationale du
mineur doive alors l'emporter toujours sur l’application de la loi
locale et que, par suite, l’exercice des pouvoirs du tuteur échappe
toujours à l’application des lois locales portant sur d’autres objets
que l'attribution de la tutelle et la détermination des pouvoirs et
obligations du tuteur. Par exemple si, pour l'exercice de l’adminis-
tration tutélaire à l’égard de la personne ou des biens du mineur,
le tuteur a besoin de se rendre dans un autre pays que le sien, ce
tuteur est soumis, pour ce déplacement, aux lois sur l’entrée et le
séjour des étrangers. On est en cela en dehors du régime de la
tutelle qu’a entendu régler la Convention de 1902.

Si, dans le pays où réside un mineur étranger auquel s’applique
la Convention de 1902, les lois sur l'instruction obligatoire et la
surveillance sanitaire des enfants, la formation professionnelle ou
la participation de la jeunesse à certains travaux sont applicables
aux étrangers, cela dans des conditions supposées conformes aux
exigences du droit international et des traités concernant ces ma-
tières, le droit de garde du tuteur qu'il tient de la loi nationale
du mineur ne peut mettre obstacle à application de ces lois à un
mineur étranger. En consacrant la compétence de la loi nationale
du mineur pour régler la tutelle, y compris le droit de garde du
tuteur, la Convention de 1902 n’a pas entendu statuer sur autre
chose que la tutelle dont l’objet propre est de pourvoir à la protection
du mineur; elle n’a pas entendu régler ni restreindre le domaine
d'application des lois qui répondent à des préoccupations d’un
caractère général.

Il doit en être de même pour la loi suédoise sur la protection de
Fenfance et de la jeunesse. Considérée dans son application aux
enfants de nationalité suédoise, cette loi n’est pas une loi sur la
tutelle, elle n’a pas trait à l’institution juridique de la tutelle. Elle
est applicable, que le mineur soit sous la puissance paternelle des
parents ou sous tutelle. L'éducation protectrice qui en est une
application se superpose, quand il y a lieu, à l’une ou à l’autre, sans
annuler l’une ou l’autre mais en en paralysant les effets dans la
mesure où Ceux-ci seraient contraires : aux exigences de l’éducation
protectrice.

La Convention de 1902 doit-elle être interprétée en ce sens que
— sans le dire et parce qu’elle fait régler la tutelle du mineur par
sa loi nationale — elle a entendu prohiber l’application de toute
disposition légale portant sur un objet différent dont l'effet indirect
serait de limiter, sans le supprimer, le droit de garde du tuteur?
L’interpréter ainsi serait dépasser le but de cette Convention.
Celle-ci s’est proposé de mettre fin, en matière de tutelle, aux
difficultés naissant du conflit des lois. Tel est son seul but. Elle

17
69 CONVENTION DE 1902 (ARRÊT! DU 28 x1 58)

y a pourvu en établissant à cet effet des règles communes que les
États contractants doivent respecter. Ce serait dépasser cet objet
que d'entendre la Convention comme lirnitant le droit des Etats
contractants d'appliquer leurs propres lois portant sur une matière
différente.

La Convention de 1902 détermine le domaine d'application des
lois de chaque État contractant en matièré de tutelle. Elle le fait
en obligeant chaque État contractant à appliquer la loi nationale
du mineur. Si la Convention de 1902 avait entendu régler le domaine
d'application de lois telles que la loi suédoise sur la protection de
l'enfance et de la jeunesse, il en résulterait que cette loi devrait être
appliquée aux mineurs suédois se trouvant en pays étranger. Or,
nul n'a prétendu attribuer à cette loi un tel effet extraterritorial.
C’est donc que la Convention de 1902 est étrangère à la détermina-
tion du domaine d’application d’une telle loi.

La comparaison entre l’objet de la Convention de 1902 et celui
de la loi suédoise sur la protection de l’enfance fait apparaître que
Vobjet de celle-ci la place en dehors du cadre d'application de
ladite Convention.

La Convention de 1902 ne s’est pas attachée à définir ce qu'elle
entend par tutelle, mais il n’est pas douteux que les législations
entre lesquelles elle a cherché à établir une certaine harmonie en
déterminant la loi compétente pour régir cette institution enten-
daient et entendent par tutelle une institution dont l’objet est la
protection du mineur: protection et direction de sa personne, sauve-
garde de ses intérêts pécuniaires, substitut à son incapacité juridi-
que. La tutelle et l’éducation protectrice ont certains buts communs.
Le régime de l'éducation protectrice présente cette particularité
qu'il n’est appelé à jouer qu’à l'égard d'enfants qui, en raison de
causes propres ou extérieures à eux, sont dans une situation anor-
male — une situation qui, si elle se prolonge, est susceptible de
faire surgir des dangers qui dépasseraient la personne de l’enfant.
L'éducation protectrice contribue à la protection de l'enfant mais
en même temps et surtout elle est destinée à protéger la société
contre les dangers résultant de la mauvaise éducation, de l'hygiène
défectueuse ou de la perversion morale de la jeunesse. La Conven-
tion de 1902 a admis que la tutelle, pour atteindre son but de pro-
tection individuelle, a besoin d’être régie par la loi nationale du
mineur; pour atteindre le but de garantie sociale qui est le sien, la
loi suédoise sur la protection de l’enfance et de la jeunesse a besoin
de s'appliquer à toute la jeunesse vivant en Suède.

L'établissement de l'éducation protectrice n’est pas, comme la
tutelle, opéré pour une durée fixée à l’avance et pour être maintenu
durant celle-ci. Le service public de protection de l'enfance a beau-
coup plus de souplesse précisément parce que les mesures prises

IS
70 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

sont inspirées par les circonstances et peuvent être modifiées suivant
les changements qui surviennent. Ses fonctions correspondent à des
préoccupations d'ordre moral et social. La loi suédoise ayant un but
de garantie sociale a été présentée au nom du Gouvernement suédois
comme une loi d'ordre public qui s'impose à ce titre à tous sur le
territoire de la Suède. Les conséquences à tirer de ce caractère ont
été longuement débattues devant la Cour. Il a été soutenu qu’une
juste interprétation de la Convention de 1902 doit conduire à
admettre que, portant unification entre les États contractants de
certaines règles pour la solution de conflits de lois, cette Convention
doit s'entendre comme comportant une réserve implicite autorisant
à faire échec, pour motif d'ordre public, à l’application de la loi
étrangère reconnue normalement compétente pour régir le rapport
de droit considéré. On a invoqué qu’une telle exception est reconnue
dans les systèmes de droit international privé des pays qui ont
partiellement codifié entre eux cette branche du droit. La Cour
n’estime pas nécessaire de se prononcer sur cette thèse. Elle recherche
plus directement si, compte tenu de son objet, la Convention de
1902 pose des règles que les autorités suédoises auraient méconnues.

La Convention de 1902 s’est placée en face d’un problème de
conflit de lois de droit privé. Elle présuppose Vhésitation que l’on
a éprouvée dans le choix de la loi applicable à un rapport de droit
déterminé: loi nationale de telle personne, loi du domicile, loi du
juge saisi, etc. Elle a donné préférence à la loi nationale du mineur
et ainsi prescrit au juge de tout Etat contractant d'appliquer une
loi étrangère lorsque le mineur en cause est étranger. Il est par-
faitement concevable que le juge d’un Etat applique dans certains
cas une loi étrangère.

Tout autre est le sens de la question posée quand on se demande
quel est le domaine d’application de la loi suédoise ou de la loi néer-
landaise sur la protection de l’enfance. Les mesures prévues ou pres-
crites par la loi suédoise sont appliquées, tout au moins au premier
stade, et tel a été le cas en l’espèce, par un organe administratif.
Celui-ci ne peut agir que selon sa propre loi: il est inconcevable que
l'office des mineurs suédois applique à un mineur néerlandais se
trouvant en Suède la loi néerlandaise et tout aussi inconcevable
que l'organe néerlandais compétent applique cette même loi à ce
même mineur se trouvant à l'étranger. Ce que le juge suédois ou
néerlandais peut faire en matière de tutelle, conformément à la
Convention de 1902, à savoir appliquer une loi étrangère — loi
néerlandaise ou loi suédoise suivant le cas —, les autorités de ces
pays ne peuvent pas le faire en matière d'éducation protectrice.
L'extension à cette situation de la Convention de 1902 conduirait
à une impossibilité. On ne peut, par voie d'interprétation, diriger
cette Convention vers un tel résultat.

 

1g
71 CONVENTION DE 1902 (ARRÊT DU 28 xI 58)

La Convention de 1902 a pour but de mettre fin à la prétention
concurrente de plusieurs lois de régler un même rapport de droit.
Une telle prétention concurrente n'existe pas quand il s’agit des
lois sur la protection de l’enfance et de la jeunesse. La prétention
de chacune de ces lois est de s’appliquer dans le pays où elle a été
édictée: une telle loi n’a pas et, on vient de le voir, ne peut pas
avoir d'aspiration extraterritoriale, ce serait dépasser son but
social ainsi que les moyens dont elle dispose. Le problème qui est
à la base de la Convention de 1902 n’existe pas à l’égard de ces lois
et le seul danger qui peut les menacer se trouverait dans la solution
négative à laquelle on aboutirait si, par une interprétation exten-
sive et qui, jusqu'ici, n'a pas paru justifiée, on refusait l’appli-
cation de la loi suédoise aux enfants néerlandais vivant en Suède;
la loi néerlandaise sur le même objet ne pouvant pas s'appliquer à
eux, la protection de l’enfance et de la jeunesse voulue tant par la
loi suédoise que par la loi néerlandaise se trouverait mise en échec.
La Convention de 1902 n’a jamais entendu aboutir à une solution
négative dans le domaine dont elle s’occupe: cela confirme que ce
que l’on entend par la protection de l'enfance et de la jeunesse
ne rentre pas dans le domaine de cette Convention.

Il est à peine besoin d'ajouter qu’aboutir à une solution qui met-
trait obstacle à l'application de la loi suédoise sur la protection
de l'enfance et de la jeunesse à un mineur étranger vivant en Suède
serait méconnaître le but social de cette loi, but social dont l’im-
portance a été ressentie dans de nombreux pays, surtout après la
signature de la Convention de 1902. Le problème social de la jeunesse
délinquante ou même simplement dévoyée et des enfants dont la
santé, l'état mental ou le développement moral est compromis,
bref mal adaptés à la vie sociale, a été souvent posé; des lois telles
que la loi suédoise actuellement en cause ont été édictées dans
plusieurs pays pour y pourvoir. La Cour ne pourrait aisément sous-
crire à une interprétation qui ferait de la Convention de 1902 un
obstacle sur ce point au progrès social.

Il apparaît ainsi à la Cour que, malgré leurs points de contact
et même malgré les empiétements que la pratique révèle, la Conven-
tion de 1902 sur la tutelle des mineurs laisse en dehors de son
cadre la matière de la protection de l’enfance et de la jeunesse
telle que Ventend la loi suédoise du 6 juin 1924. La Convention
de 1902 n’a donc pu créer des obligations 4 la charge des Etats
signataires dans un domaine qui est resté en dehors de ses préoccu-
pations et, dès lors, la Cour ne relève pas, en l’espéce, de manque-
ments à cette Convention à la charge de la Suède.

Cette constatation rend inutile l'examen d’une conclusion complé-
mentaire énoncée par le Gouvernement des Pays-Bas à la suite de la
conclusion principale qui n’est pas retenue par la Cour. D’autre
part, en raison de la réponse donnée à la conclusion principale

20
72 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

présentée par le Gouvernement de la Suède, il n’y a pas lieu d’exa-
miner sa conclusion subsidiaire.

Par ces motifs,

La Cour,

Par douze voix contre quatre,
rejette la demande du Gouvernement des Pays-Bas.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-huit novembre mil neuf cent
cinquante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respecti-
vement au Gouvernement du Royaume des Pays-Bas et au Gou-
vernement du Royaume de Suède.

Le Président
(Signé) Helge KLAESTAD.

Le Greffier en exercice,
(Signé) S. AQUARONE.

M. KojEvNiKov, juge, déclare ne pouvoir se rallier ni aux motifs
ni au dispositif de l’arrêt parce que, selon son avis, en partant du
principe pacta sunt servanda, vu la complète évidence et netteté
des droits et des obligations des Parties en vertu de la Convention
de 1902 pour régler la tutelle des mineurs, vu le caractère même
de l'affaire et les faits connus, ainsi que les intérêts légitimes de la
mineure dont il s’agit — de nationalité néerlandaise —, la Cour
aurait dû reconnaître que les mesures des autorités administra-
tives suédoises prises à l'égard de ladite mineure, qui entravent
l'exercice du droit de la tutelle fondé sur le traité, ne sont pas
conformes aux obligations qui incombent à la Suède vis-à-vis des
Pays-Bas en vertu de la susmentionnée Convention de 1902,
surtout des articles 1 et 6 de la Convention.

M. SPIROPOULOS, juge, bien que partageant l’opinion de la Cour
qu’en Vespéce on ne saurait imputer 4 la Suéde un manquement
aux obligations découlant de la Convention de 1902, déclare qu'il
croit devoir plutôt baser le rejet de la demande du Gouvernement
des Pays-Bas sur le caractére d’ordre public de la loi suédoise sur

21
73 CONVENTION DE 1902 (ARRÊT DU 28 XI 58)

la protection de l'enfance et de la jeunesse. A son avis, ce caractère
permet à cette loi de faire échec à la Convention de 1902 étant
donné que la Convention de 1902 doit s’entendre comme comportant
une réserve implicite autorisant à faire échec, pour des raisons
d'ordre public, à l’application de la loi étrangère compétente,
d’après la Convention en question, pour régir le rapport de droit
considéré.

M. Bapawi, Sir Hersch LAUTERPACHT, MM. MORENO QUINTANA,
WELLINGTON Koo et Sir Percy SPENDER, juges, se prévalant du
droit que leur confère l’article 57 du Statut, joignent à l'arrêt
l'exposé de leur opinion individuelle.

M. ZaFRULLA KHAN, Vice-Président, déclare se rallier d’une
façon générale à l’opinion de M. WELLINGTON Koo.

MM. WINIARSKI, CORDOVA, juges, et M. OFFERHAUS, juge ad hoc,
se prévalant du droit que leur confère l’article 57 du Statut, joignent
à l'arrêt l'exposé de leur opinion dissidente.

(Paraphé) H. K.
(Paraphé) S. A.

22
